Name: Commission Regulation (EEC) No 2509/92 of 28 August 1992 opening a standing invitation to tender for the supply to Latvia of 40 000 tonnes of bread-making common wheat by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 250/8 Official Journal of the European Communities 29 . 8 . 92 COMMISSION REGULATION (EEC) No 2509/92 of 28 August 1992 opening a standing invitation to tender for the supply to Latvia of 40 000 tonnes of bread-making common wheat by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2335/92 of 7 August 1992 on an emergency measure for the free supply of food products to the populations of Estonia, Latvia and Lithuania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 2388/92 (4), provides that contracts for the supply of cereals under Regulation (EEC) No 2335/92 are to be allocated by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 1 570/77 (*), as last amended by Regulation (EEC) No 606/92 (6), lays down in particular quality criteria for bread-making common wheat accepted for intervention ; Whereas a standing invitation to tender should be opened for the supply of an instalment of bread-making common wheat held by the French intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 2. The regions in which the 40 000 tonnes of bread ­ making common wheat are stored are stated in Annex I to this Regulation. Article 3 Tenders may relate only to the entire lot of 40 000 tonnes specified in the notice of invitation to tender provided for in Article 13 of Regulation (EEC) No 2388/92, in accor ­ dance with the delivery specifications in Annex IV hereto. Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall be 11 a. m., Brussels time, on 3 September 1992. 2. The time limit for the submission of tenders in response to the last partial invitation to tender shall be 11 a.m., Brussels time, on 17 September 1992. Article 5 Tenders must be submitted to the French intervention agency. The French intervention agency shall forward tenders to the Commission in accordance with the model in Annex II hereto. Article 6 The taking-over certificate referred to in Article 9 (3) of Regulation (EEC) No 2388/92 shall take the form shown in Annex III. Certificates shall be issued after unloading of the goods. Article 7 The successful tenderer shall undertake to provide the Latvian authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the French intervention agency. HAS ADOPTED THIS REGULATION : Article 1 On the terms laid down in Regulation (EEC) No 2338/92, the French intervention agency shall open a standing invitation to tender for the supply to Latvia of bread ­ making common wheat held by the said agency. Article 2 1 . The invitation to tender shall cover 40 000 tonnes of bread-making common wheat in bulk to be supplied cif (ex-ship) to the Latvian port of Riga. \ Article 8 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 52 per tonne. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 227, 11 . 8 . 1992, p. 2. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3 OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 233 , 15. 8 . 1992, p. 6 . O OJ No L 174, 14. 7 . 1977, p. 18 . (4 OJ No L 65, 11 . 3 . 1992, p. 25 . 29 . 8 . 92 Official Journal of the European Communities No L 250/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Rouen 40 000 ANNEX II Standing invitation to tender for the supply to Latvia of 40 000 tonnes of bread-making wheat held by the French intervention agency (Regulation (EEC) No 2509/92) Tenderer number Quantity (tonnes) Supply cost applied for (ECU/tonne) 1 2 3 1 2 l 3 4 etc. No L 250/ 10 Official Journal of the European Communities 29 . 8 . 92 ANNEX III SUPPLY BY SEA TAKING-OVER CERTIFICATE I, the undersigned : (surname and first name, or business name) acting on behalf of the Latvian Government, hereby certify that the goods mentioned below have been taken over :  Name of vessel :  Place and date of taking-over :  Product :  Tonnage taken over : Remarks or reservations : ANNEX IV Delivery specifications Delivery in bulk, cif (ex-ship) to the Latvian port of Riga. The stated capacity of the vessel must be complied with. One lot of 40 000 tonnes in two shipments as follows :  20 000 tonnes : to arrive on 28 or 29 September 1 992,  20 000 tonnes : to arrive on 5 or 6 October 1 992. Delivery may take place at an earlier date on the initiative of the successful tenderer and under his responsi ­ bility if the unloading and removal conditions in the port of Riga so permit. If no bid has been accepted by 3 September 1992, the above dates should be put back seven days . This should also apply where no bid has accepted by 10 September 1992.